Citation Nr: 0623420	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  03-04 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for fungus of the 
toenails of both feet.

2.  Entitlement to service connection for residuals of a left 
foot and ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The appellant had active military service from April 3, 1989 
to July 28, 1989.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
August and October 2002 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  The appellant's fungus of the toenails condition is not 
related to active service.

2.  There is clear and unmistakable evidence that the 
appellant entered active duty with pre-existing 
osteochondritis dissecans of the left ankle; clearly and 
unmistakably the pre-existing osteochondritis dissecans of 
the left ankle was not aggravated during service.

3.  Residuals of a left foot and ankle injury are not related 
to service.


CONCLUSIONS OF LAW

1.  Fungus of the toenails was not incurred in or aggravated 
by active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  Residuals of a left foot and ankle injury were not 
incurred in or aggravated during service.  38 U.S.C.A. §§ 
1131, 1111, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in November 2001 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). While the RO did not specifically mention the 
appellant's claim for service connection for a toenail 
disability, she was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  The November 2001 letter informed that additional 
information or evidence was needed to support her claim for 
service connection, and asked her to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The appellant's service medical records and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The appellant was also accorded a 
VA examination in August 2003 to determine whether her left 
ankle condition pre-existed active service or was aggravated 
during such service. 38 C.F.R. § 3.159(c)(4).

With respect to the issue of entitlement to service 
connection for fungus of the toenails of both feet, the Board 
concludes an examination is not needed in this case because 
the only evidence indicating the appellant "suffered an 
event, injury or disease in service" is her own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Entitlement to service connection for fungus of the 
toenails of both feet

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of fungus of the toenails is factually shown 
during service.  The Board concludes it was not.  

The service medical records are absent complaints, findings 
or diagnoses of any fungus of the toenails or any other 
toenail problems during service.  Thus, there is no medical 
evidence that shows that the veteran suffered from fungus of 
the toenails during service. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The first 
evidence of a toenail condition in the record is a Medical 
History Form for an initial patient encounter dated in June 
2001.  In light of the lack of any relevant history reported 
between 1989 and 2001, service connection is not warranted 
under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current toenail condition.  The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between the current disability and military 
service.  However, no medical professional has ever related 
this condition to the appellant's military service.  In 
addition, the medical evidence does not show treatment or 
diagnosis of this problem until a number of years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service].  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application. 

III.	Entitlement to service connection for residuals of a 
left foot and ankle injury

A veteran is entitled to service connection for disability 
resulting from disease contracted or injury suffered in 
service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran is presumed to be in sound condition upon entry 
into service, except for any defects noted at the time of 
examination for entry into service.  38 U.S.C.A. § 1111.  The 
presumption of soundness can be rebutted only by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  38 U.S.C.A. § 
1111.  

The Court has clarified that:

This presumption [of soundness] attaches 
only where there has been an induction 
examination in which the later-
complained-of disability was not 
detected.  See Bagby [v. Derwinski, 1 
Vet. App. 225, 227 (1991)].  The 
regulation provides expressly that the 
term "noted" denotes "[o]nly such 
conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of 
conditions recorded at the time of 
examination does not constitute a 
notation of such conditions ...", 38 
C.F.R. § 3.304(b) (1).

Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

The first question that must be answered is whether the 
veteran had a left foot or ankle condition before entering 
service.  The RO concluded she did.  However, the report of 
the July 1988 physical examination for service entrance 
evaluated the veteran's feet and lower extremities as normal.  
Therefore, the appellant is entitled to the presumption of 
soundness as to her left foot and ankle.  Given this fact, it 
is next necessary to determine whether there is clear and 
unmistakable evidence to rebut the presumption of soundness.

As noted in a decision of the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004):

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  
If this burden is met, then the veteran 
is not entitled to service-connected 
benefits.  However, if the government 
fails to rebut the presumption of 
soundness under section 1111, the 
veteran's claim is one for service 
connection.  

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  
For there to be clear and unmistakable evidence that the 
condition preexisted service, it must be "undebatable" that 
the condition preexisted service from a review of all of the 
evidence in the veteran's claims file on the point.  Vanerson 
v. West, 12 Vet. App. 254, 258 (1991).  

The service medical records indicate that within 10 days of 
her entrance into service, the appellant presented with 
complaints of pain in her left ankle.  X-rays taken revealed 
osteochondritis dissecans of the talus.  A notation indicated 
that the condition existed prior to entrance.  An April 1989 
Medical Board Report noted that the appellant complained of 
pain in her left ankle following an alleged injury on day P-2 
of training when she was doing leg lifts and allowed her feet 
to fall to the floor from a height of about six inches.   X-
rays revealed osteochondritis dissecans lesion of the medial 
talar dome and that treatment for one week of limited duty 
and various anti-inflammatory and muscle relaxants had not 
reduced any reduction in symptoms.  The diagnoses of the 
Medical Board included osteochondritis dissecans of the left 
talas which existed prior to entrance and was not aggravated 
by service.   The Medical Board noted that the condition 
should resolve with activity modification and physical 
therapy and that it would be unlikely that she would be fit 
for recruit training or further Naval Service for at least 
six months.  

The appellant was afforded a VA examination in August 2003.  
The VA examiner, after review of the claims file and physical 
examination of the appellant, concluded that he had nothing 
to refute that the diagnosis of osteochondritis dissecans was 
a pre-existing condition.  

Because the Medical Board determined, within one month of the 
appellant's entrance into service, that the appellant's left 
ankle osteochondritis dissecans pre-existed service, and no 
contrary opinion exists, the Board finds that it is clear and 
unmistakable the osteochondritis dissecans of the left ankle 
pre-existed entry into service.  

That is not, however, the end of the analysis.  VA's Office 
of the General Counsel determined that VA must show by clear 
and unmistakable evidence that there is a pre-existing 
disease or disorder and that there is clear and unmistakable 
evidence it was not aggravated during service.  See 
VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The burden to 
show no aggravation of a pre-existing disease or disorder 
during service is an onerous one that lies with the 
government.  See, e.g., Cotant v. Principi, 17 Vet. App. 117, 
131 (2003).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  

The Medical Board concluded within a month of the appellant's 
entrance of service, and no contrary opinion exists, that the 
left ankle osteochondritis dissecans was not aggravated by 
service.  The August 2003 VA examiner noted that the 
appellant did have symptoms that developed in the service so 
she did at least have an acute exacerbation of symptoms in 
service.  The examiner noted that the appellant's 
osteochondritis dissecans of and by itself will be a 
continued ongoing persistent problem for the appellant but 
that the extent of any aggravation since she lacked treatment 
until recently could not be determined.  

Although the veteran's osteochondritis became apparent 
symptomatically in service, the appellant has submitted no 
medical evidence that her preexisting disability increased in 
severity during service or was anything more than a temporary 
worsening of symptoms or a flare-up.  In addition, the 
absence of treatment for a long period after service is also 
evidence against a finding of aggravation.  Maxson v. West, 
12 Vet App 453 (1999).  The next evidence of treatment for 
the appellant's left ankle condition comes more than 10 years 
later, in June 2001, after the appellant filed her claim for 
service connection.  

Thus, the Board finds that clear and unmistakable evidence 
establishes that the appellant's osteochondritis dissecans of 
the left ankle, which preexisted service, was not aggravated 
by service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Service connection for fungus of the toenails of both feet is 
denied.

Service connection for residuals of a left foot and ankle 
injury is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


